In the United States Court of Federal Claims
                          OFFICE OF SPECIAL MASTERS
                                    No. 12-108V
                               Filed: February 4, 2013

______________________________________
                                       )
STEPHANY SHAYEGHI,                     )                UNPUBLISHED
mother and natural guardian of minor,  )
AVA ROSE SHAYEGHI,                     )                Chief Special Master
                                       )                Campbell-Smith
             Petitioner,               )
                                       )                Joint Stipulation on Damages;
v.                                     )                Measles, Mumps, Rubella
                                       )                (“MMR”) Vaccine; Polio (“IPV”)
SECRETARY OF HEALTH AND HUMAN )                         Vaccine; Guillain-Barre
SERVICES,                              )                Syndrome (“GBS”).
                                       )
             Respondent.               )
_______________________________________)

Sheila Ann Bjorklund, Minneapolis, MN, for petitioner.

Gordon Elliot Shemin, Washington, DC, for respondent.


                        DECISION AWARDING DAMAGES1

       On February 16, 2012, petitioner, Stephany Shayeghi, filed a petition on behalf of

       1
          The undersigned intends to post this decision on the website of the United States
Court of Federal Claims, in accordance with the E-Government Act of 2002, Pub. L. No.
107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note
(2006)). As provided by Vaccine Rule 18(b), each party has 14 days within which to file
a motion for redaction “of any information furnished by that party (1) that is trade secret
or commercial or financial information and is privileged or confidential, or (2) that are
medical files and similar files the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). In the absence of such motion,
“the entire” decision will be available to the public. Id.


                                            1
her minor child, Ava Rose, seeking compensation under the National Vaccine Injury
Compensation Program (Athe Vaccine Program@) for a vaccine-related injury.2

        On February 4, 2013, the parties in the above-captioned case filed a Stipulation
memorializing their agreement as to the appropriate amount of compensation in this case.
Petitioner, Stephany Shayeghi, alleged that Ava Rose suffered Guillain-Barre Syndrome
(“GBS”), as a consequence of her measles, mumps and rubella (“MMR”) and polio
(“IPV”) vaccinations, which vaccines are contained in the Vaccine Injury Table (the
“Table”), 42 C.F.R § 100.3(a). Ms. Shayeghi further alleges that Ava Rose experienced
the residual effects of this injury for more than six months and she seeks damages related
to this injury pursuant to the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10 to 34.

      Respondent denies that Ava Rose’s alleged injury and residual effects were
caused-in-fact by either the MMR or IPV vaccines. Nonetheless, the parties have agreed
informally to resolve this matter.

       The court hereby ADOPTS the parties’ said Stipulation, attached hereto as
Appendix A, and awards compensation in the amount and on the terms set forth therein.
Specifically, petitioner is awarded:

       1.      A lump sum payment of $8109.00, representing compensation for past
               unreimbursable expenses, payable to Stephany Shayeghi, petitioner;

       2.      An amount sufficient to purchase an annuity contract, subject to the
               conditions described in paragraph 10 of the attached Stipulation, paid to the
               life insurance company from which the annuity will be purchased.




       2
          The National Vaccine Injury Compensation Program is set forth in Part 2 of the
National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as
amended, 42 U.S.C.A. ' 300aa-10-' 300aa-34 (West 1991 & Supp. 2002) (Vaccine Act or the
Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A.
' 300aa.


                                                2
       In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment herewith.3

       IT IS SO ORDERED.
                                                 s/Patricia E. Campbell-Smith
                                                 Patricia E. Campbell-Smith
                                                 Chief Special Master




       3
           Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties=
joint filing of notice renouncing the right to seek review.


                                             3